Citation Nr: 1706486	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-36 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine prior to October 15, 2010.

2.  Entitlement to a rating in excess of 20 percent for left L4 radiculopathy associated with degenerative disc disease of the thoracolumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Buffalo, New York RO later obtained jurisdiction over the Veteran's claims file, and certified the matter to the Board.

In a July 2014 decision, the Board denied entitlement to a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine and denied a rating in excess of 20 percent for chronic left L4 radiculopathy.  The Veteran appealed the Board's July 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Memorandum Decision, the Court vacated the portion of the Board decision that denied entitlement to a rating in excess of 20 percent prior to October 15, 2010, and that denied entitlement to a rating in excess of 20 percent for left L4 radiculopathy, and remanded these issues to the Board for further development and readjudication consistent with the Memorandum Decision.  The Court stated in its decision that a claim for TDIU has been implicitly raised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record contains an August 7, 2012 letter from the Social Security Administration (SSA).  This letter states that SSA found that the Veteran had been disabled under SSA rules since June 2008.  This letter referred to some medical records that are not contained in the record.  Such records include an April 7, 2008 MRI record of the Veteran's spine and a March 28, 2011 orthopedic evaluation of the Veteran by a Dr. J. P.  The medical records upon which the SSA decision was based have not been requested.  The Veteran's claims must be remanded to obtain such SSA records A.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).
The Veteran has not had a VA examination of his left L4 radiculopathy since November 2012.  In May 2014 the Veteran's representative asserted that a new VA examination was needed to determine the current severity of the Veteran's disability.  The Veteran must be provided a new VA examination to determine the current severity of his left L4 radiculopathy disability.  

The Veteran's updated VA treatment records must be obtained and the Veteran must be provided a supplemental statement of the case considering evidence received since the most recent, December 2009, supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records and associate such with the Veteran's claims file.

2.  Obtain and associate with the file all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration.  All attempts to obtain these records must be documented in the claims file.  If the records are unavailable, SSA should so indicate.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  When the above actions have been completed provide the Veteran an appropriate VA examination to determine the current nature and extent of his left L4 radiculopathy disability.  The VA examiner is also requested to discuss the functional impairments of the service-connected disabilities, with specific regard to their effects on his ability to perform tasks, including sedentary and physical tasks.  The service-connected disabilities include right lower extremity radiculopathy, left L4 radiculopathy, left shoulder instability, and degenerative disc disease of the thoracolumbar spine.  The examiner should also discuss whether there are combined effects of the Veteran's service-connected disabilities which result in a greater impairment.  The examiner must review the claims file.

4.  Finally, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran with a supplemental statement of the case (SSOC) that includes review of all evidence received since the December 2009 SSOC.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

